Title: Enclosure A: [Table Showing the Effect of a Sum Annually Created], 30 November 1792
From: Treasury Department,Hamilton, Alexander
To: 



  A.
  
    Table Shewing the Effect of a Sum Annually Created, Equal to the Interest of the Sum to Be Redeemed, Within Each Year, for a Period of Nine Years, Commencing from the 1st of January 1793. On the Supposition, That the Interest on the Sum Annually Redeemed, Be Invested, As It Is Liberated, in the Purchase of 6 Per Cent Stock, at the Price of 22 Shillings in the Pound.
  
  
    Periods of redemption
    Sums annually redeemable.Dollars. Cents
    Interest annually liberated.Dollars. Cents
    Sums annually purchased.Dollars. Cents
  
  
    January 1st.
    1794.
    550.000.  
    33.000.  
    291.172. 4.
  
  
    ditto
    1795.
    583.000.  
    34.980.  
    262.523. 5.
  
  
    ditto
    1796.
    617.980.  
    37.078.80.
    231.916.56.
  
  
    ditto
    1797.
    655.058.80.
    39.303.52.
    199.233.86.
  
  
    ditto
    1798.
    694.362.33.
    41.661.73.
    164.349.20.
  
  
    ditto
    1799.
    736.024. 7.
    44.161.44.
    127.129.15.
  
  
    ditto
    1800.
    780.185.52
    46.811.13.
    87,432.33.
  
  
    ditto
    1801.
    826.996.65.
    49.619.79
    45.108.90.
  
  
    ditto
    1802.
    1.126.616.44.
    67.596.41.
    61.451.28
  
  
    Interest on debt paid in and purchased
      }

    . . . . . . . . . . . . . . . .
    65.000. 
    573.520.70.
  
  
    
    
    
    459.212.82.
    2.043.837. 7.
  


Treasury Department, November 30th. 1792.
Alexander Hamilton. Secy. of the Tresy.
